NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDUARDO MIZAEL PANTALEON-                       No.    16-71285
SIERRA,
                                                Agency No. A042-344-990
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Eduardo Mizael Pantaleon-Sierra, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his motion to reopen. We

dismiss the petition for review.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Our jurisdiction to review the agency’s decision denying sua sponte

reopening is limited to reviewing for error its legal or constitutional basis. Bonilla

v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016). Pantaleon-Sierra’s contention that the

agency did not address his due process claims is not supported, and thus does not

raise a colorable legal or constitutional claim to invoke jurisdiction. See id.; INS v.

Abudu, 485 U.S. 94, 105 (1988) (in motion to reopen cases in which the ultimate

grant of relief is discretionary the BIA can determine that, even considering the

newly proffered evidence, the movant would not be entitled to the discretionary

grant of relief).

       PETITION FOR REVIEW DISMISSED.




                                           2                                    16-71825